             Case 1:19-cr-00445-JMF Document 52 Filed 10/06/20 Page 1 of 1




                                                     October 5, 2020
                                     Application GRANTED. Sentencing is hereby rescheduled for October
VIA ECF                              21, 2020, at 11:00 a.m. The Court will confirm the date and time of the
Hon. Jesse M. Furman                 sentencing, and will provide additional details to log into the
United States District Judge         videoconference, closer to the date scheduled. The Clerk of Court is
United States District Court         directed to terminate Doc. # 51. SO ORDERED.
Southern District of New York
40 Foley Square
New York, New York 10007

                                            RE:     United States v. Pedro Rodriguez
                                                    19-Cr-445                               October 6, 2020
Dear Judge Furman:

        Pursuant to the Court’s Order of today, the parties jointly request the Court to conduct
Mr. Rodriguez’s sentencing on or about the currently scheduled date of October 20, 2020. The
parties further request that the sentencing be conducted remotely, by phone or video, as the
Court prefers. I have discussed this issue with Mr. Rodriguez, and he waives his personal
appearance and agrees to participate in sentencing by video or phone.

         The parties believe that sentencing Mr. Rodriguez at this time is permitted by the
Constitution, the federal rules, and the CARES Act. Mr. Rodriguez was arrested in February
2019, and so the case is quite old. He was detained following his guilty plea on January 30,
2020, and has been incarcerated since then at the MCC, a facility designed to hold pretrial
detainees short term. It is in Mr. Rodriguez’s interest to conclude his case so that he can be
transferred to a more permanent BOP facility to begin his process of rehabilitation, take
advantage of programming not available at the MCC, and to prepare himself for his release. It
is also in the interests of law enforcement and BOP to free up space at the MCC for people
being detained after their arrests so as to prevent transfers of SDNY detainees to Westchester
County and New Jersey. Accordingly, the parties respectfully request the sentencing to be held
remotely on or about the current sentencing date.

      The parties are available any day during the week of October 20th, except on October 22
between 10am and 2pm, and on October 23 between 10am and 11am. Mr. Rodriguez’s USMS
number is 76265-054.

        Thank you for your consideration.


                                                    Sincerely,

                                                    /s/

                                                    Florian Miedel

cc:    AUSA Ryan Finkel
